United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 20-2615
                       ___________________________

                            United States of America

                       lllllllllllllllllllllPlaintiff - Appellee

                                          v.

 Jorge Guzman-Araujo, also known as Luciano Lopez Valenzuela, also known as
           Jorge Guzman, also known as Luciano Valenzuela Lopez

                     lllllllllllllllllllllDefendant - Appellant
                                     ____________

                    Appeal from United States District Court
               for the Western District of Missouri - Kansas City
                                ____________

                           Submitted: April 22, 2021
                             Filed: April 27, 2021
                                 [Unpublished]
                                ____________

Before SHEPHERD, GRASZ, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.
       Jorge Guzman-Araujo appeals the sentence the district court1 imposed after he
pleaded guilty to drug and immigration offenses, pursuant to a plea agreement
containing an appeal waiver. His counsel has moved for leave to withdraw, and has
filed a brief under Anders v. California, 386 U.S. 738 (1967), challenging the
sentence.

      Upon careful review, we conclude that the appeal waiver is valid, enforceable,
and applicable to the issue raised in this appeal. See United States v. Scott, 627 F.3d
702, 704 (8th Cir. 2010) (validity and applicability of an appeal waiver is reviewed
de novo); United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc)
(appeal waiver will be enforced if the appeal falls within the scope of the waiver, the
defendant knowingly and voluntarily entered into the plea agreement and the waiver,
and enforcing the waiver would not result in a miscarriage of justice). We have also
independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), and
have found no non-frivolous issues for appeal falling outside the scope of the waiver.
Accordingly, we dismiss this appeal based on the appeal waiver, and we grant
counsel’s motion to withdraw.
                        ______________________________




      1
       The Honorable Greg Kays, United States District Judge for the Western
District of Missouri.

                                         -2-